                                                                                           FILED
                                                                                   U.S. OiSTRlCT COURT
                       IN THE UNITED STATES DISTRICT COURT
                                                                                      AUSUSTA 0!V.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   DUBLIN DIVISION
                                                                                   20HAR3I PH3:i+6

LIZZIE DAVIS; PAMELA DAVIS;                      *                              CLERK.   Vt
                                                 *
                                                                                     SO.D!St.^F GA.
DENNIS GREEN; JOHNNY MOODY; JOHN
                                                 •k
SURER; and SHIRLEY WILLIAMS,
Individually and on Behalf of                    k


all Others Similarly Situated,                   k


                                                 k

                                                 k
        Plaintiffs,
                                                 k

                                                 k
        V.                                                  CV 317-022
                                                 k

                                                 k
OASIS LEGAL      FINANCE OPERATING
                                                 k
COMPANY, LLC; OASIS LEGAL
                                                 k
FINANCE, LLC; and OASIS LEGAL
                                                 k
FINANCE HOLDING COMPANY, LLC,
                                                 k

                                                 k
        Defendants.




                                         ORDER




        Upon remand from the Eleventh Circuit Court of Appeals, the

Court granted Defendants' motion for judgment on the pleadings

based upon an intervening case decided by the Georgia Supreme

Court    -    Ruth     V.    Cherokee     Funding,         LLC,   820     S.E.2d    704    (Ga.

2018).       The Ruth court held that financing agreements similar to

the ones at issue here did not involve "loans" because repayment

was   contingent        upon    successful       resolution          of   the   plaintiffs'

personal      injury        lawsuits.      Id.        at   709-10.        Thus,     Georgia's

Payday       Lending    Act     ("PLA")    and        Georgia     Industrial        Loan    Act

("GILA") did not apply.                 In applying Ruth to the case at bar,

the   Court determined          that Plaintiffs'            claims      under the    PLA    and
GILA are not cognizable.                (See Order of Jan. 24, 2020, Doc. No.

72.)    The Court additionally denied Plaintiffs' motion to amend

the    complaint       to   add    a    claim       that    the     financing          agreements

constitute illegal assignments of personal injury claims under

Georgia law.         (Id. at 7 n.3.)

       At      present.         Plaintiffs          have        filed      a         motion     for

reconsideration.            A     motion      for    reconsideration             filed        within


thirty (30) days of the entry of judgment is considered under

Federal     Rule     of Civil Procedure             59(e).        "The    only       grounds for

granting a       rule    59(e) motion          are       newly discovered            evidence     or

manifest error of law or fact."                     Arthur v. King, 500 F.3d 1335,

1343 (ll^h cir. 2007).             A Rule 59(e) motion is not intended as a

vehicle     to      re-litigate        old    matters,          raise     new    arguments        or

present evidence that could have been raised prior to the entry

of    judgment.         Michael     Linet,         Inc.    v.    Village        of    Wellington,

Fla., 408 F.3d 757, 763 (11^^ cir. 2005).

       Here,     Plaintiffs       have       not    presented       any    new       evidence     or

advanced any new argument that has not already been considered

and rejected by this Court.                   The Court's legal conclusions were

founded      upon       clear      and        controlling           Georgia           case     law.

Plaintiffs' reconsideration grounds do nothing to contravene or

undermine      these    legal     conclusions.             In    short.     Plaintiffs         have

presented      no   reason to disturb              the    Court's    decision         to   dismiss

their case.
        Accordingly,   Plaintiffs'   motion for   reconsideration   (doc.

no. 74) is DENIED.

    ORDER ENTERED at Augusta, Georgia, this c^'/^day of March,
2020.




                                        UNITED STATES   DISTRICT
